Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Brain Hannon on 08/12/2021.

The application has been amended as follows: 
23. (Currently amended): A laser machining method comprising: 

a head having an optical outlet from which laser light is output; 
an optical cable attached to the head; 
a nozzle attached to the head to direct a material supplied to a target; and 
a moving mechanism having a driving portion, a first mechanism and a second mechanism, the first mechanism being configured to allow the head to move in a curved manner in at least a two-dimensional plane, the second mechanism having a rotational axis and a cavity unit that has a body having a cavity provided along at least the rotational axis, wherein a tilting mechanism is arranged between the cavity unit and the head, the tilting mechanism is attached to the cavity unit and is configured to change an angle of the head with respect to the rotational axis; and 
controlling the moving mechanism of the laser machining apparatus by: 



36. (Currently amended): A laser machining method comprising: 
providing a laser machining apparatus that includes: 
a head having an optical outlet from which laser light is output; 
an optical cable attached to the head; 

a moving mechanism having a driving portion, a first guiding mechanism and a second guiding mechanism, the first guiding mechanism being configured to allow the head to move in a curved manner in at least a two-dimensional plane, the second guiding mechanism having a rotational axis and a cavity unit that has a body having a cavity provided along at least the rotational axis, wherein a tilting mechanism is arranged between the cavity unit and the head, the tilting mechanism is attached to the cavity unit and is configured to change an angle of the head with respect to the rotational axis; and 
controlling the moving mechanism of the laser machining apparatus



Response to Arguments
Applicant’s arguments, see pages 6-7 of applicant's remarks, filed 08/09/2021, with respect to drawing objection have been fully considered and are persuasive.  The drawing objection of 05/11/2021 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 15, 23, 34-39 are indicated. 
References Onodera on the record is closest prior art. Onodera teaches a laser machining method comprising providing a laser machining apparatus including a head, an optical cable, a nozzle, and a moving mechanism; controlling the moving mechanism including moving the hear in a curved manner and rotating the head 360° or more. However, Onodera does not teach the limitation “a moving mechanism having a driving portion, a first mechanism and a second mechanism, the first mechanism being configured to allow the head to move in a curved manner in at least a two-dimensional plane, the second mechanism having a rotational axis and a cavity unit that has a body having a cavity provided along at least the rotational axis, wherein a tilting mechanism is arranged between the cavity unit and the head, the tilting mechanism is attached to the cavity unit and is configured to change an angle of the head with respect to the rotational axis” in claim 23 and 36. In addition, one or ordinary skill in the art would not found obvious teaching or motivation among references to meet the limitation in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761